Citation Nr: 0012165	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  95-34 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as an undiagnosed illness.

2.  Entitlement to service connection for an upper 
respiratory condition claimed as throat swelling, a sinus 
condition with headaches, and loss of voice, to include as an 
undiagnosed illness.

3.  Entitlement to service connection for joint and muscle 
pain, to include as an undiagnosed illness.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for fatigue, mood 
swings, weight loss, depression, confusion, irritability, 
insomnia, and sleep disturbance, to include as an undiagnosed 
illness.

6.  Entitlement to a compensable rating for hair loss.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and R. F.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran apparently served on active duty from August 1981 
to October 1988 and from October 1990 to December 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for hair loss, 
rated noncompensable, and denied the other issues on appeal.

All issues other than that of entitlement to service 
connection for PTSD will be addressed in a remand following 
this decision.


FINDINGS OF FACT

1.  The veteran, who served on active duty in the Southwest 
Asia theater of operations during the Persian Gulf War, has 
complained of, and testified that she has a skin condition; 
an upper respiratory condition claimed as throat swelling, a 
sinus condition with headaches, and loss of voice; joint and 
muscle pain; fatigue; mood swings; weight loss; depression; 
confusion; irritability; insomnia; and sleep disturbance 
which have not been attributed to any known clinical 
diagnosis.

2.  The evidence shows that the veteran has PTSD attributed 
to events during her active service in Southwest Asia.


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for a skin condition, to include as an undiagnosed illness; 
for an upper respiratory condition claimed as throat 
swelling, a sinus condition with headaches, and loss of 
voice, to include as an undiagnosed illness; for joint and 
muscle pain, to include as an undiagnosed illness; and for 
fatigue, mood swings, weight loss, depression, confusion, 
irritability, insomnia, and sleep disturbance, to include as 
an undiagnosed illness; are well grounded.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (1999).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for conditions claimed as undiagnosed 
illnesses.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded, i.e., plausible.

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of 10 percent or more within any 
presumptive period prescribed by VA.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

The veteran, who served on active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, has 
complained of, and testified that she has:  a skin condition; 
an upper respiratory condition claimed as throat swelling, a 
sinus condition with headaches, and loss of voice; joint and 
muscle pain; fatigue; mood swings; weight loss; depression; 
confusion; irritability; insomnia; and sleep disturbance.  
These are all complaints which may be identified by lay 
observation.  As the veteran has advanced her own lay 
testimony that she has such symptoms unattributed to a 
clinical diagnosis, and has offered lay statements and 
provided medical evidence that she suffers from a variety of 
symptoms which she states are chronic, the Board finds that 
these claims are well grounded.


II.  Service connection for PTSD.

Initially, the Board finds that the veteran's claim of 
entitlement to service connection for PTSD is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, it is plausible.  The Board also finds that the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a) is met.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, occurrence of the claimed in-
service stressor may be established by the veteran's lay 
testimony alone.  38 C.F.R. § 3.304(f).

On November 1994 VA examination, the veteran related that 
between December 1990 and April 1991 she had to go between 
towns in Kuwait and Saudi Arabia, including Riyadh and Kuwait 
City, and others which she did not recall.  She stated that 
she was afraid because there were only two of them and 
because she was violating local laws for women.  She reported 
that on several occasions men with beards came up to her, 
shook their hands in her face, and yelled at her because she 
wore pants.  She described other incidents of perceived 
discriminatory treatment and threats in Southwest Asia.  She 
stated she had difficulty sleeping and broke out in cold 
sweats.  She reported that this behavior began in Saudi 
Arabia when she would suddenly break out in sweat accompanied 
by palpitations and a choking sensation.  Such episodes 
occurred at least twice per month, with the most recent one 
three weeks prior to the examination.  She did not know what 
precipitated the episodes.  She was irritable, with outbursts 
of anger consisting of yelling and screaming.  She described 
herself as in a constant state of panic.  She reported being 
particularly jumpy if sitting and waiting in a car.  She did 
not like to talk about her experiences in Saudi Arabia and 
tried to avoid the subject in conversation.  She had no 
interest in any social or leisure activities.  Before Saudi 
Arabia, she used to go bowling, skating, go to the circus, 
and play cards.  She avoided people because she thought that 
they didn't understand her.  She had difficulty in her 
relationship with her significant other.  

Mental status examination revealed that the veteran was 
neatly and casually dressed.  She was very personable and 
pleasant, but reticent.  Her affect was mostly subdued until 
she became tearful when talking about her depression.  She 
also started to slightly rock herself.  She knew the name of 
the President and his two immediate predecessors.  She was 
well-oriented to time, place, and person.  She was aware of 
local, current, and international events.  She was concrete 
in abstraction of a proverb, but was able to identify the 
difference between a pen and a pencil.  In performing serial 
three subtractions, she made an error in the fourth 
calculation.  She reported that she did not experience 
auditory hallucinations but had experienced visual 
hallucinations a couple of times.  In January 1994, she 
reported seeing a woman when there was nobody there but 
herself and her son.  She did not think she was unnecessarily 
suspicious.  She thought that she had episodes of 
premonition; for example, she knew her grandfather was dead 
before she was told.  She did not think that she had 
telepathy or ESP or that she had any special mission to 
perform.  There was no evidence of grandiosity.  She had 
vegetative signs of depression, but was not suicidal or 
homicidal.  She knew the value of money and did not spend it 
foolishly.  She handled her own money and paid her own bills.  
The assessment was PTSD with associated panic attacks and 
adjustment disorder with depressed mood.

In a February 1995 statement, the veteran indicated that 
during November 1990 through April 1991 she first felt 
threatened for her life by religious men in Kuwait, Saudi 
Arabia, Kobart, King Fahd, and Reyhnie, when she went to the 
various towns to pick up supplies.  Her supply run would be 
three to four times per week.  She reported problems with 
religious men every time.  They would run up to her shaking 
their hands or pushing her around because she was a woman in 
pants and driving a vehicle.  She still dreamed of this every 
week.  She reported that on three occasions a religious man 
drew back on her with a walking cane.  After the ground war 
began, things became worse.  In March 1991 in Dharan, one of 
the religious men struck her on the arm with his cane.  She 
could not go inside restaurants.  She would sit in the truck 
and cry because religious men would beat on the windows.  
Sometimes she would sit in the truck for 30 minutes with the 
windows up in 120 degree heat.  After she returned from Saudi 
Arabia, she would awake in the middle of night crying and 
screaming in her sleep.  In May 1991, a church elder with a 
beard and wearing dark robes caused an episode of screaming.  
She now sat only in the back at church and avoided services 
with that elder.  She no longer worked as the church 
secretary because she could not work with that elder.  She 
developed a bad mood swing, sweats, and panic.  She often 
reexperienced the events and would have an outburst of anger.  
She feared sitting in the car in traffic, as she would break 
out in cold sweat and hot flashes for fear of the religious 
men.  She reported that now she was depressed and just stayed 
at home in her bedroom, even on work days.

At a January 1997 hearing, the veteran testified that in 
Southwest Asia she was regularly harassed by religious men.  
There was a command directive to take no action against the 
men, which gave her a feeling of hopelessness and anxiety.  
She still had flashbacks about those episodes.  She stated 
that now she had a bad rapport with males.  On delivery four 
days after the ground war began, she crossed a field with 
dead bodies and trucks on fire.  She had never seen such 
things before except on television.

At her December 1999 hearing, the veteran testified that 
during service in the Persian Gulf she was threatened for 
being a female, driving, and wearing pants. PTSD was 
diagnosed based on those experiences.

The veteran has provided credible testimony regarding her 
experiences in service.  She specifically offered testimony 
regarding her experience of being threatened by religious men 
in Southwest Asia because she was a woman wearing pants and 
driving and of being struck with a cane by a religious man on 
one occasion.  Such experiences are consistent with the 
circumstances, conditions, and hardships of Persian Gulf 
service.  A VA physician has determined that the veteran has 
PTSD resulting from such experiences.  Diagnosing PTSD and 
sufficiency of stressors to support such diagnosis are 
medical questions, and in the absence of any medical evidence 
to the contrary, the Board finds that the evidence 
establishes that the veteran has PTSD as the result of an 
inservice stressor.  Accordingly, service connection for PTSD 
is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.304.


ORDER

The veteran's claims of entitlement to service connection for 
a skin condition, to include as an undiagnosed illness; an 
upper respiratory condition claimed as throat swelling, a 
sinus condition with headaches, and loss of voice, to include 
as an undiagnosed illness; joint and muscle pain, to include 
as an undiagnosed illness; and fatigue, mood swings, weight 
loss, depression, confusion, irritability, insomnia, and 
sleep disturbance, to include as an undiagnosed illness are 
well grounded; to that extent only, those appeals are 
granted.

Service connection for PTSD is granted.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to their claims, and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Because the claims of entitlement to service connection for 
various disabilities due to an undiagnosed illness are well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to those claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.159; Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Based on the information now in her claims folder, there is 
some uncertainty regarding the exact dates of the veteran's 
service.  At her December 1999 hearing before the 
undersigned, the veteran stated that there were medical 
records of her treatment for the claimed disabilities which 
were not present in the claims folder.  Such records may be 
critical, and must be obtained and associated with the claims 
folder.

Furthermore, a medical examination is needed to determine 
whether any of the disabilities claimed as undiagnosed 
illnesses may be attributed to any known clinical diagnosis.

Finally, an examination is needed to determine the current 
extent and severity of the veteran's hair loss.  She contends 
that the hair loss has increased in severity.  The Board 
notes that where a veteran asserts that a service-connected 
disability was initially inadequately rated, such claim is 
well grounded.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should verify through official 
channels all of the veteran's periods of 
active military service.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her claimed 
disabilities since her separation from 
service, then obtain complete clinical 
records of such treatment, to 
specifically include records from Dr. 
Merriment, Dr. Imagine, and Dr. Averman 
mentioned by the veteran at her hearing 
before the undersigned.

3.  The RO should then schedule the 
veteran for a VA examination by a 
physician experienced in undiagnosed 
illnesses.  The claims folder should be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  Specifically the examiner 
should provide the following information:
a)  The examiner should state 
whether or not any of the veteran's 
complaints of a skin condition, an 
upper respiratory condition, throat 
swelling, a sinus condition with 
headaches, loss of voice, joint and 
muscle pain, fatigue, mood swings, 
weight loss, depression, confusion, 
irritability, insomnia, or sleep 
disturbance results from a known 
clinical diagnosis.  For each 
complaint listed, the examiner 
should specifically state whether or 
not that symptom is due to a known 
clinical diagnosis.

b)  The examiner should provide a 
complete description of the 
veteran's service-connected hair 
loss, to include the extent of the 
affected area and other details 
relevant to the rating of that 
disability.  The examiner should 
specify the location and size of the 
affected area.  The examiner should 
state whether the hair loss produces 
disfigurement.  If deemed helpful, 
photographs of the affected area 
should be included.

4.  The RO should ensure that all of the 
development requested is completed.  
Specific attention is directed to the 
examination report.  

5.  The RO should then review the 
remaining issues on appeal.  With regard 
to the rating for hair loss, the RO 
should specifically consider the 
possibility of staged ratings.  If any 
claim remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, directs the RO to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

